 
Exhibit 10.2

 
THIRD AMENDMENT to INDEMNIFICATION TRUST AGREEMENT, effective as of June 1st,
2008 ("Third Amendment"), by and among J. C. Penney Company, Inc., a Delaware
corporation and J. C. Penney Corporation, Inc., a Delaware corporation and
wholly-owned subsidiary of J. C. Penney Company, Inc. (herein collectively
called the "Company"), and JPMorgan Chase Bank (as successor to Chemical Bank),
a bank organized and existing under the laws of the State of New York, as
trustee ("Trustee").


The Company and Trustee have heretofore executed an Indemnification Trust
Agreement, dated as of July 30, 1986, as amended March 30, 1987 and January 27,
2002 ("Trust Agreement"), for the benefit of the Indemnitees (as defined on page
1 of the Trust Agreement).  Pursuant to Section 9(d) of the Trust Agreement,
upon the written consent of the Representatives (as defined in Section 4(a) of
the Trust Agreement), the Company and the Trustee now wish to amend the section
of the Trust Agreement described below to reflect a change in the timing of
payment by the Company to each Representative of his or her annual fee under the
Trust Agreement.


NOW, THEREFORE, the Company and the Trustee agree that:


1.  
Section 4(e) of the Trust Agreement shall be amended and restated in its
entirety as follows:



(e)  In consideration for their services hereunder to the beneficiaries hereof,
each Representative shall be paid by the Company an annual fee of $5,000
(payable monthly in arrears for each full or partial month of service as a
Representative or by such other payment method that the Company deems
appropriate), plus $600 for attendance at each meeting (whether by presence in
person or by means of conference telephone or similar communications equipment)
of Representatives regarding any matter relating to this Trust Agreement, and
shall be reimbursed for expenses of meeting attendance.


2.  
This Third Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which taken together constitute one and
the same instrument.



3.  
This Third Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.









[Remainder of page intentionally left blank.  Signature page follows.]




IN WITNESS WHEREOF, the parties hereto have executed and delivered this Third
Amendment as of the date(s) set forth below.




J. C. PENNEY COMPANY, INC.


ATTEST                                                          By   /s/ Jeffrey
J. Vawrinek                                                 
Name   Jeffrey J. Vawrinek     
Title   Acting Secretary                                                             
Date   May 20, 2008                                                            
By  /s/ Charlotte M.
Thacker                                                     
Name   Charlotte M.
Thacker                                                             
Title   Manager - Office of the Coporate
         Secretary & Assistant
Secretary                                                             
Date  May 20, 2008                                                              




J. C. PENNEY CORPORATION, INC.


ATTEST                                                          By   /s/ Jeffrey
J. Vawrinek                    
Name  Jeffrey J. Vawrinek                       
Title   VP, Associate General Counsel    
                                and Acting Secretary                        
Date    May 20, 2008                                                            
By   /s/ Charlotte M. Thacker                    
                                 
Name   Charlotte M. Thacker                    
                                           
Title     Manager - Office of the Corporate  
         Secretary & Assistant Secretary       
                                                      
Date    May 20, 2008                                                            




JPMORGAN CHASE BANK


ATTEST                                                          By     /s/ Janet
Hudnall                                                   
Name  Janet Hudnall                     
                                         
Title     Vice President & Senior         
                                    Fiduciary Officer                
Date   5/9/2008                                                            
By   /s/ Allison T. Heath                                                    
Name  Allison T. Heath                          
                                    
Title   Vice President & Fiduciary Officer
                                                             
Date   5/9/2008                                                            

 
 
 

 

CONSENT OF THE REPRESENTATIVES


Third Amendment to
Indemnification Trust Agreement,
effective as of June 1st, 2008




We, the undersigned, being Representatives, as defined in the Indemnification
Trust Agreement between J. C. Penney Company, Inc., J. C. Penney Corporation,
Inc. and JPMorgan Chase Bank (as successor to Chemical Bank), dated as of July
30, 1986, as amended March 30, 1987 and January 27, 2002, hereby approve the
Third Amendment to Indemnification Trust Agreement, effective as of June 1st,
2008.




Dated as of the date(s) set forth below.




By        /s/ Colleen C. Barrett                                      
Name       Colleen C. Barrett     
Date          5/9/2008             





By       /s/ Thomas J. Engibous  
Name       Thomas J. Engibous  
Date          5/9/2008                






By       /s/ Burl Osborne                      
Name       Burl Osborne      
Date         5/9/2008                     






By       /s/ R. Gerald Turner                  
Name       R. Gerald Turner   
Date         5/9/2008                         

